DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder claim 1, “help information storage unit”, “display control unit” in claim 2, “log generation unit”, “user log storage unit”, “statistical processing unit” in claim 3, “learning unit”, “score processing unit”, “display control unit” in claim 4 and “reception unit” in claim 5,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 7 is rejected under 35 U.S.C 101 because claimed invention is directed to non-statutory subject matter.  

With regard to claim 7, this claim recite a “computer-readable storage medium”; however, the specification is silent of what the computer readable medium is.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  Therefore, the claims are rejected as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamagata (U.S. Patent Application Publication 2008/0229196 A1 hereinafter Yamagata)

With regard to claims 1, 6, 7, Yamagata teaches a help information display system, method and a computer-readable information storage medium that displays help information for supporting an operation of a user on a user terminal operated by the user, comprising: 
a reception unit that receives a selection operation of the user for viewing the help information; <user can select the manual for relevance information para 0113>
a display control unit that displays a help screen including the help information for supporting the user's operation <hint (help) screen can be displayed based upon user’s operation para 0106>; and 
a help information storage unit that stores the help information and information of a work screen associated with the help information for each piece of the help information <fig 2, 23 shows association of a work screen and associated para 0037, 0063, 0129>, 
wherein the display control unit acquires help information associated with the work screen from the help information storage unit based on the work screen displayed 
  
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Yamagata teaches wherein the help information storage unit further stores a priority relevant to a display order of the help information for each piece of the help information <weight (priority)  is assigned to a manual as how frequently it is used fig 26, para 0126-0129>, and 
the display control unit displays the help information associated with the work screen in descending order of the priority <hint screen is displayed based on the weight of each manual para 0095>.
  
With regard to claim 3, this claim depends upon claim 2, which is rejected above. In addition, Yamagata teaches 
a log generation unit that generates a user log including screen identification information, by which the work screen on which the user has performed the selection operation can be identified, and help information identification information for identifying the viewed help information <fig 23-26, screen history, and manual usage is stored para 0126-0129>; 
a user log storage unit that stores the log generated by the log generation unit <para 0126-0129>; and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamagata in view of Biazetti et al (US Patent Application Publication 2006/0036991 A1 hereinafter Biazetti).


With regard to claim 4, this claim depends upon claim 3, which is rejected above. Yamagata does not appear to explicitly disclose limitations pertaining to prediction of help information. 
In the same field of endeavor, Biazetti further teaches 
a learning unit that learns a relationship between the work screen and the help information and creates learning data based on the user log stored in the user log storage unit <user actions are monitored para 0023>; and 

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Yamagata, Biazetti before him/her before the effective filing date of the claimed invention, to modify the teachings of Yamagata to include the teachings of Biazetti, in order to obtain limitations taught by Biazetti.  One would have been motivated to make such a combination because it provides optimized help information to a user as a need identified and solved by Biazetti (see Background).


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamagata in view of OIKAWA et al (US Patent Application Publication 2018/0316801 A1 hereinafter Oikawa).
  
With regard to claim 5, this claim depends upon claim 1, which is rejected above. Yamagata does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Oikawa teaches 
wherein, as the help information, a QR code corresponding to the work screen is provided <QR code can be used as a guide para 0162>, and 
when the reception unit receives the QR code from a second user terminal, the display control unit transmits a video file corresponding to the QR code to the second 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Yamagata, Oikawa before him/her before the effective filing date of the claimed invention, to modify the teachings of Yamagata to include the teachings of Oikawa, in order to obtain limitations taught by Oikawa.  One would have been motivated to make such a combination because it provides a convenient way to access and view help/guide information. 

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142